%I>
?;,.b
ps
:I,,
pi:
!&             OFFICE   OF THE ATTORNEY    QENERAL   OF TElUiS

.‘!~                              AUSTIN

       e-c.-
       A--
l?onor~bl.e      R.   A.   Barton,       Page    2




               Tropor       ratloi.aad        dlupoatltlon        o?      the sus
    or $le.80.-'


          ab,i80uRT duo oifiobra of thb court                             ulldor
    Art. 105s. C*C*P*
         Q,uctatlonfrozaywr oplnlen O-785 tddrebrrsd
                                     FfoLoaaanCounty1
    to T8w A. bP*ven, uouaty .&eltior,
    walk lay BDh. lQ39.
           "(Where e oonvlotion 18 had in t&i0ptiao
    Court and @UT e p8rt Of the oomtr (ireoollbotb~,
    the BUUIoollocrtcd shouldbe preratoa between tho
    ormers    and thb oountf in tho easioprwortion
    (18to whloh laoh waul4 have beea entitledto
    reoeivotherefromhad 811 co&c beon oollooted,
    Art,      MB,     U*U.P*         mw8ver      Bin00    the    jwtioo        ot
  ,the     peabe is &mid by tho                 County,      hks brfal fee8
  ilh o ul.e
          a a t
              b eo o no leo rin
                              oeth epror~!:tlon.
    Art6 1088, 1084 a.a.P.f
               T@u follbmi             tb8  8am pr8obauroin your
   oplnioa 0460,             (I&o&       April 8rd. 193%
               "IInbnntbr JiUtlM court opinion,you
    5kto       that thoro &elf.ba no di~orl:~tlon
    b8twben th8 otSt8brr or tha Court,                          but    thbt
    the diapaaltlm *hall bo in usual                            proportion.
          *~rtlo$e to9 8nd suaoeedine; artlol*n 0r
    c.0.p.  ;rotido for thb orooutlon or judgmnont
   in a nl8baaabnorosw, and juQ8 thnt      tho
   6tmposition    of the OuElof $.lr?.ao
                                      would follow
    810nt;     the line 0r           your    opinionb es naee:ee for
    e ju8tlor      aoust.            Fl8arb    edviwt
                                      *cpdaan ?m. II.
          "AI% 1058 t3,a.T’. proridon in art as
    foll.owat*TIM oountg shell b8 liable for ona-
    half oi tha foes of tf;b oftirp*r*of tha
xmorablo        X.-AI    Esrton,   Bga   3


   court when the 60f0naant faila to pay his ?laa
   an6 lay8 his iins out In tha oounty &ill or
   dlsohargesths MUM by mana of working ruoh
   rieb out dI tho aountyroada or on any count9
   projaat~.
           *
                      WP
                       YrwlBwEt
          "art. lCS1 C.C.P. proridba that the County
   Attorney   shall'roo~Ivo  for oonrIolions o? a
   nladoimmor     nature tho sum of $10.00,
             vlrst: xn the event the dsfbnaant     aad prrltl
   hiu tina       in oath, the,County AttCmnOp wauld ha+*
   reoslvbd       ths sum of @O.OC ior his fobt
        ” ;aoocd: In tho event the ddatdnnt hnd
   remed out and dlscharga4his ilao in $811 at
   1-r  0:: the county mad,  thb county Attorney would
   hare naeited iron Calhoun COuMy, tb sufaoi $8.00
   aa hia ieo, under art. 1086.
             Thlrdt   IR tha oaae at bar, the promtad
   ree     of the county Attornor oa the $l&80 wtid
   only    be    a froationalpart o?         tho    $?S.OOa~ pm-
   tided    for     under MO. TWOabove notmi.
            ‘Ymuld       the   CountyAttO&%Wy       be e~atitlbd   to
   noolvo    froz the County the dittazunoobetween
   the  prorated  part OS the #l&80 end Fhe @.OO
   PreTIdul under Art. x0. 1058.
            %lkowi%o b&&l the aomb rulb apply to the
   other office          rs oftthe oourt."
            wm papuiation or aalh0tut~icount9,
                                           mxaa WX+~*
   to tbm 1940 9Wersl oonaus la 8,011 inhabitenta. ‘~8 fartiw
a 5uma from your latter that the Cotlut~ and pnolntttqfrloora
of chua    county,cabs,   ar(, opbretfng uadortbbfee nyetwm,
and that any aalsries paid to them are otoftlalo  aals~I~8,
allowed Ln the mount and ;nannora8 tha law prorldea.   oy
enoweru    harsto       ara bsssd u~gon tfro abesta assumption.
            Art1010       1085, V.A.G.E.?.,        nab8     as followat
          "The Count-7 slm?l be liable  to laoh oifloer
   und wltnbfaa brivin~ ooutn in 0 mIadom8anor oaoe tar
   only one-half   thereof  where the dafaubnt  ha8 satie-
   fled tho fine       and ooreteadjudged
                                     e,galnd him in full
   by labor                    on the oounty far+, on tha
                in the workhouse,
   pub110 roads or~upon any publfo works Of tti
   oountyj and to ;:sy swh hali of mob legal
   oosts as may have beenso taxed, not lnoluddlag
   oommla~lone,the oounty judgm shall ieaue h&.8
   warrant     upon the oounty    treamirar   In favor     of
   the proper party, and thtlB&SW 8hall bm paid
   out of the road and bridge fund or other funds
   not otherwlaa appropriated.
             YOUr   i&tW             the tin* in th&B O6Utbe
                           diiBOiOlortC4S
                                       t&It
was $25.00, the oost 447.50j       the Qafendant psid &kLSO
                                    that
in oath and laid out $30.00 tl>tiin jailj tbo oounty attornayla
foe wa8 $lO.OOj tha trial fee in oo:mty oourt is $5.00 under
Artiole 1574, T.R*C.O.F.,la taxable ae oosts and belows
~00 the oouuty. You 60 not stat. the exaot mount8 of fo.8
Bue to the olerk,  sherifT aad ooneta?lo but the amount due
M     j+ntly  wol~ldbe $Sg.UO.
          Oplnlon Nos. O-469 and O-755 of tbls dopartmcmt
hold that where o~Uy 0 pert or the fine and aoats alu
oolleoted,that the money oolleotad should go ilrlrtto the
p$yment of the oost8 and Iha balmo,o, if any, to tha amunt
of the tine and that where than is not USOU& eoll~oto4
to pay all of the aost8, the maoy oollsotod     ohould be
prorated, and that in suoh oaae one offioar had no priority
ovor another. said opiniona furtherhold that the trlel
ha bolonglng to the oountyahwald,ba   oonsldond    in the
     tion. 73 quote fro* Opinion Ho. %+7&W as iollkrrr~
prsril
          *In view of the trial fae ebova provided,
   being a pert of the oost8,end by maeon that
   the Justioo oi the Naoe being paid bg the
   oounty, it in our opinion that the $3.50 in
   pumMon should be prorate6 on the baalraof
   $8.00 to the county attornoyj  #J.SO to the
   oonatable and &GG to the taounty,whiob figurer
   spproxlqtaly sixty four and a fraotlon oenta
   on the dollar. The oounty would gat fta
   pro rate scrrtof the paymnt.”
         ::G0nelose herewith 0opie6ior mid               opinions   ror
your infori%ation.
         opinion No-O-1578 of this department, approve4
                             that a oomtsble ui:er8tlngundm
in Llmltsd Confersnoe, I:oldtj
the ?a8 system Is entitled     under Artlo$s 10515, V.~.C.C.F.,
to half costs from ths ootnty an thet      pirt of the time s
defsndant rszmins     IA jail or works for ths ootinty  rrhsn he
so dleohargss     prt  of hIa SIue and pays off a part of
Eme.    “ia snolose   h,srwlth a copy of ml4 oriInIon ror
your   Iaformttion.
                     Tie pilot* fro&$opinlon          x0*     o-;Llwi   or tlie de-
;iartimnta8 follower
                     *Ia answer to pour iiith qusstion, It
        IR t: a opInIon     of this   departwmt        that     wimrs
        oniy a g-artof the fins and ooets are oollsotsd,
        that tbs miney oolleoted should @ fIrLt 6s
        the paymenf~O? the oO8ts 81~4th8 bslanO8, ii
        an~r,to the aznotu&of the fine, and that whers
        there Is not emugh a0lloote6 to pay all the
        oosts, t&a swner oolleotsd should bs proreted
        betwosn the arrertiag  ofiiosr,   tha oorsty
        attorney and the oomty.      That no oiflssr has
        priority over another in suah matter. YQr
       exa rpi8, if the tine aad oosts amunt ,to
        $S%OO; as In your ease; Ohe fes of the
        ommty  attorney unounts to #S.OOj ths to8
        of ths oonstabls amounts tc $X3.00 and the
        trial fes mounts to $4.OOj Lf ths d8fandant
        paid $6.00 in ossh snd the bslsnw 15 work86
        out  011 the county      farm ths ErrsatIng   offiso~
        would bs entitled        to  $.LbS of ths ossh paynnat,
        the oouaty    attorney     would   be satit            to
        $1&s    or the    oash payment and ths         oounty’ (as
        Its portionor the trlnl            fee) noold be entltlsd
        to $1.09 of the or?ah pqxaat.    The amoating
        orfIo8r and ooatty  sttornsy  would alss w
        entitled to rscsIvs   pay,~mt from the oounty
        under Artlole 1056, V.A.C.C.P., one half of
        th8 bu110t3  0r the   r088ior th8 thi0 tb0
        flefsadsnt worked out ths bslaaos of his fIm
        aad oosts.   undsr. the oxawls    Guoted absn
        the arresting ofttoorrauld     be sntlt1ed to
        neeIvcr tram the oountj the ~‘um af $1.89.    Ths
        total sumreoslved         bp ths arrsrting          orrioor
        frozi both   SOLWOOSwould be $Z.l~,*
                      xe la810~8 herswith a oopy of raid Opinion for
your l5fcrmtlon.